THE THIRTEENTH COURT OF APPEALS

                                     13-17-00229-CV


    Adams Garden Irrigation District #19, Bayview Irrigation District #11, Brownsville
  Irrigation District, Cameron County Irrigation District #2, Cameron County Irrigation
                 District #6, Cameron County Irrigation District #16, et al.
                                            v.
                        Texas Commission on Environmental Quality


                                    On Appeal from the
                       201st District Court of Travis County, Texas
                        Trial Court Cause No. D-1-GN-16-002954


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 21, 2021